Citation Nr: 0714955	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  05-26 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an effective date prior to May 6, 2004, for 
the award of service connection for post-traumatic stress 
disorder (PTSD) and depressive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to April 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran service connection, effective 
from May 6, 2004, and with a 30 percent initial rating, for 
PTSD and depressive disorder.  The veteran subsequently 
initiated and perfected appeals of the initial rating and 
effective date determinations.  In March 2006, the veteran 
testified via a videoconference hearing before the 
undersigned Veterans Law Judge.  

The Board notes the veteran had also initiated an appeal of 
the initial rating assigned his PTSD.  However, in a June 
2005 Decision Review Officer's decision, he was awarded a 50 
percent initial rating for his PTSD, and in his July 2005 VA 
Form 9, he declined to continue his appeal of this issue.  
Thus, entitlement to an increased initial rating is not 
currently before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The veteran seeks an effective date prior to May 6, 2004, for 
the award of service connection for PTSD and depressive 
disorder.  In his statements to VA, the veteran has alleged 
that a November 1980 rating decision, which denied an October 
20, 1980, claim for delayed stress neurosis, was in error, 
and an effective date should be awarded from the date of that 
claim.  The veteran did not appeal this November 1980 rating 
decision, and it became final.  See 38 U.S.C.A. § 7105 (West 
2002).  In essence, the veteran is claiming clear and 
unmistakable error in a prior final VA decision.  See 
38 C.F.R. § 3.105 (2006).  However, because the RO has not 
yet adjudicated this informal and pending claim, the Board 
does not have jurisdiction regarding that issue.  
Additionally, because the veteran's earlier effective date 
claim is inextricably intertwined with his clear and 
unmistakable error claim, the former issue must be REMANDED 
for adjudication of the latter issue by the agency of 
original jurisdiction (AOJ).  See Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

The AOJ must adjudicate the veteran's 
pending informal claim of clear and 
unmistakable error in the November 20, 
1980, rating decision which denied service 
connection for delayed stress neurosis.  
The veteran must be afforded proper notice 
of this adjudication, to include 
notification of the one year time period 
to file a timely notice of disagreement, 
should the benefit sought not be granted.  
If no clear and unmistakable error is 
found, the current appeal for an earlier 
effective date should be returned to the 
Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



